DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2021 and 06/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Page 2 of the IDS submitted on 12/09/2021 has patent publication number US 2011/90868 A1 written incorrectly.  The correct patent publication number for this submission is US 2011/0190868 A1.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wrapping member and separator must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1, lines 5-8 are unclear.  The limitation is unclear because the limitation merely states a function “the imaging member moves away from a region of the elastic supportinq member having a great deformation to avoid obvious bending of the imaging member” without providing any indication about how the function is performed.  The recited function does not follow from the structure recited in the claim (i.e., the imaging member movably connected to the elastic supporting member) so it is unclear whether the function requires some other structure.  Figure 2 of the applicant’s disclosure depicts an imaging member 40 that is spirally wound around the elastic supporting member 30.  The last paragraph of page 6 which is describing Figures 1 and 2 states “Since the imaging member 40 and the elastic supporting member 30 are movably connected, in case of a bending deformation, the imaging member 40 and the elastic supporting member 30 may move relative to each other, and the imaging member 40 moves away from a region of the elastic supporting member 30 having a greater deformation to avoid obvious bending of the imaging member 40”.  It is unclear what specifically the structure is of the imaging member of Figure 2 that is moving away from a region of the elastic supporting member with the greatest deformation.  What region is the imaging member moving away from?  What part of the imaging member is moving away from the elastic supporting member? It is unclear how the coiled imaging member in the embodiment of Figure 2 does not experience a bending motion when the elastic supporting member is bent?  Is “bending deformation” referring to the expansion/contraction of the tubular stent? Further clarification regarding the structure that is performing this function is requested.   
	Claims 2-10 are rejected based on their dependency on a rejected base claim.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ducke et al (US 2012/0035714 A1).

	Regarding claim 1, Ducke discloses a covered stent (Figure 1, item 10 “stent graft”), comprising 
a hollow tubular main body (Figure 1, item 20 “tubular body”), 
and a window (Figure 1, item 24 “fenestrations”) provided on a side wall of the tubular main body (Figure 1), 
wherein an elastic supporting member (Figures 2a-b, and 4a-b, item 71; paragraph 0046, lines 1-11; paragraph 0049) is provided at a periphery of the window (Figure 1, item 60); 
an imaging member (Figures 2a-b, and 4a-b, item 80; paragraph 0046, lines 11-16) is provided on the elastic supporting member (Figures 4a-b); 
and at least part of the imaging member is movably connected to the elastic supporting member (paragraph 0047); 
in case of a bending deformation, the imaging member and the elastic supporting member may move relative to each other, and the imaging member moves away from a region of the elastic supportinq member having a great deformation to avoid obvious bending of the imaging member (paragraph 0048; as addressed in the 112(b) rejection above, it is unclear what the structure is that allows the imaging member to move away from a region of the elastic supporting member having the greatest deformation to avoid bending of the imaging member, however, the elastic supporting and imaging member of Ducke are identical to the construct in Figures 1 and 2 of the claimed invention.  Page 6, last paragraph of the applicant’s disclosure states that the construct of Figures 1 and 2 allows the imaging member to move away from a region of the elastic supporting member to avoid bending of the imaging member, therefore, because the structure is the same as the structure of Figure 2 which performs this function, it is asserted that the structure in Figures 4a-b of Ducke would teach this limitation).
	Regarding claim 2, Ducke discloses wherein the imaging member (Figures 2a-b, and 4a-b, item 80) is spirally wound around an outer surface of the elastic supporting member (Figures 2a-b, and 4a-b, item 71).  
	Regarding claim 3, Ducke discloses wherein the imaging member comprises a plurality of spiral units wound around the elastic supporting member (Figures 2a-b, and 4a-b, item 80 is spirally wound around the elastic supporting member 71); each spiral unit comprises two connected connecting portions; and an included angle between a tangent line corresponding to intersections of the connecting portions and the elastic supporting member and a center line of the connecting portions is 75 to 90 degrees (Figure 5, paragraph 0054).  
	Regarding claim 4, Ducke discloses wherein the elastic supporting member has an open-loop structure (Figure 2a); and in a natural state, two end portions of the elastic supporting member partially overlap (Figure 2a (annotated below), two end portions partially overlap; paragraph 0046).  

    PNG
    media_image1.png
    585
    635
    media_image1.png
    Greyscale

	Regarding claim 5, Ducke discloses wherein the overlapping part of the two end portions of the elastic supporting member is located in a middle region of the elastic supporting member (Figure 2a).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ducke et al (US 2012/0035714 A1) in view of Osborne et al (US 2005/0102021 A1).

	Regarding claim 6. Ducke discloses the invention substantially as claimed.
	However, Ducke does not disclose wherein a wrapping member is wrapped outside the elastic supporting member and the imaging member.
	Osborne teaches a covered stent (see Osborne, Figure 1) wherein a wrapping member is wrapped outside the elastic supporting member and the imaging member (see Osborne, Figure 4A, item 17; paragraph 0016).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Ducke by providing wherein a wrapping member is wrapped outside the elastic supporting member and the imaging member as taught by Osborne because the wrapping member will help to increase the amount of surface area in contact with a balloon expandable stent or stent graft, which allows for a fluid tight seal between the side branch vessel and the main stent graft (see Osborne, paragraphs 0016-0017). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ducke et al (US 2012/0035714 A1) in view of Chakfe et al (US 2015/0216686 A1).

	Regarding claim 8, Ducke discloses the invention substantially as claimed.
	However, Ducke does not disclose wherein a mounting slot is formed in the elastic supporting member; the imaging member is movably connected into the mounting slot; or, the imaging member comprises a plurality of ring-like imaging units, and the imaging units movably surround the elastic supporting member.  
	Chakfe teaches a covered stent (see Chakfe, Figure 1) wherein a mounting slot (see Chakfe, Figure 6, item 74; paragraph 0116) is formed in the elastic supporting member (see Chakfe, Figure 6, item 72); the imaging member (see Chakfe, Figure 7, item 70) is movably connected into the mounting slot (see Chakfe, Figure 13; paragraph 0116); or, the imaging member comprises a plurality of ring-like imaging units, and the imaging units movably surround the elastic supporting member.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Ducke by providing wherein a mounting slot is formed in the elastic supporting member; the imaging member is movably connected into the mounting slot; or, the imaging member comprises a plurality of ring-like imaging units, and the imaging its movably surround the elastic supporting member as taught by Chakfe because with the imaging member mounted in a slot of the elastic supporting member, the outer contour of the elastic supporting member is better equipped to provide a radial retaining and sealing force against a second stent which is inserted through the window.  In particular, the sealing is done over the entire periphery of the window (see Chakfe, paragraphs 0137-0141).

Allowable Subject Matter
Claims 7, and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if: (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims; and (2) Claim 1 was rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this office action.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774